Allowable Subject Matter
	Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claims 1, 8, and 15. Regarding claim 1, the closest prior art Rotbaein et al (Pub. No. US 2014/0380191) discloses that a user may create a design document/drawing [paragraph 113, lines 1-6]. Contextual information/metadata of the created design drawing that includes a location in the graphic design where a comment is accepted/input [paragraphs 32-33] and view information, (so that a view can be restored), an image of what the design looked like at the precise time when a comment is made/inserted/created/accepted is captured [paragraph 37, lines 1-7]. The view information includes camera settings, origin, camera position, etc. which enables the restoration and/or display of the exact view that a user was looking at when a comment and/or replies were inserted [paragraph 37]. The contextual information/metadata includes a comment consisting of review/feedback about the design document, including an identification of a location in the graphic design, a data and time the comment is accepted/input, an author identification, and searchable text [paragraph 32]. However, Rotbaein does not expressly teach capturing a contextual state of the first CAD modeling application... wherein the contextual state identifies features that were active in the first CAD modeling application, wherein:... (4) the captured contextual state comprises first application settings for the first CAD modeling application; (c) associating the view settings and the captured contextual state with a link; and (d) transmitting the link from a sender to a recipient, wherein: (1) the link enables rehydration of the model, as a live model in a second CAD modeling application executing on a recipient’s computer, based on the captured contextual state of the first CAD modeling application and the view settings; (2) the first application settings in the captured contextual state are used to configure second application settings of the second CAD modeling application; (3) the rehydration presents the live model in a same state with a same view settings as that specified by the sender; and (4) when rehydrated the features that were active in the first CAD modeling application are turned on in the second CAD modeling application, and one or more features previously active in the second CAD modeling application are turned off.
	Another close prior art Velummylum (U.S. Patent No. 9,274,780) discloses that a user may execute an application and advance through the application to reach a particular state [column 5, lines 3-5]. In reaching a particular state of the application, the user may have established application attributes such as, for instance, settings for execution of the application, generated an amount of data generated by using various application attributes, and/or any other aspect of the application that corresponds to at least one of the application attributes [column 5, lines 8-14]. The state of the application is saved by a saved state service that collects state parameters from the application [column 2, lines 48-50]. State parameters may describe anything relating to the state of the application, including an indication of a location, user interface screen, or point that has been reached in the application [column 2, lines 55-60]. State parameters may also be generated to describe a plurality of settings used in executing the application [column 3, lines 63 to column 4, line 8]. The user may wish to share the state of the application to which the user has advanced by transmitting a request to the saved state service from the user client to generate a link that may be communicated to another user [column 5, lines 14-19]. The application may be a media editing application where the user may have modified a number of photograph features and added a variety of after effects to the photograph [column 8, lines 39-43]. As such, the current state of the application may include the photograph with the modifications and additions indicated by the user [column 8, lines 43-46]. To share this state with another, the user may transmit a request to the saved state service to generate a link that, upon invocation, installs the photo editing application and initializes the application to include a “live” version of the photograph being edited [column 7, lines 36-57; column 8, lines 46-53]. However, Velummylum does not expressly teach when rehydrated the features that were active in the first CAD modeling application are turned on in the second CAD modeling application, and one or more features previously active in the second CAD modeling application are turned off. As disclosed above, the link of Velummylum requires installation of the application and initialization of the installed application to the desired state. However, it is not clear that certain features would be turned on/off to match the desired state, since the newly installed application could be initialized to start with those features already in the proper state, rather than having to turn them from on to off and vice versa. Further, Velummylum does not disclose a CAD modeling application.
	Independent claims 8 and 15 recite similar limitations as claim 1 and are thus, allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALVIN H TAN/Primary Examiner, Art Unit 2178